Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karin Kirksey Zander appeals from district court’s orders: (1) dismissing her civil action asserting claims pursuant to the Fair Credit Reporting Act and remanding her state law claims, (2) denying her motion for default judgment, and (3) denying her motions to amend the complaint and for reconsideration. We have reviewed *522the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zander v. Saxon Mortg. Serv., Inc., No. 1:13-cv-01141-WO-JEP, is not 2014 WL 4246156 (M.D.N.C. Aug. 26, 2014; Nov.'5, 2014; Nov. 6, 2014) We dispense with oral argument because the facts and legal contentions are adequately presented in the ma: terials before this court and argument would not aid the decisional process.
AFFIRMED.